Exhibit 10.1

AMENDMENT 2 TO DEPOSIT ACCOUNT AGREEMENT

THIS AMENDMENT 2 TO DEPOSIT ACCOUNT AGREEMENT (“Amendment 2”) is made as of the
1st day of September 2010 by and between The Bank of New York Mellon, in its
capacity as trustee of the CurrencySharesSM Swiss Franc Trust, a trust formed
under New York law (the “Trust”) and the London Branch of JPMorgan Chase Bank,
N.A. (the “Bank”).

W I T N E S S E T H

WHEREAS, the Trust and the Bank are parties to that certain Deposit Agreement
dated June 8, 2006 (the “Agreement”), as amended by the amendment of 13 November
2008 (“Amendment 1”); and

WHEREAS, the parties desire to amend the Agreement on the terms and conditions
set forth below.

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
the parties hereto agree as follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Agreement.

2. Amendment. Section 7.1 of the Agreement is hereby amended to read as follows:

“Interest will accrue daily, in Swiss Francs, on all Swiss Franc balances in the
Interest Account only and will be credited monthly, in Swiss Francs, to the
Non-Interest Account. No interest will be earning on balances in the
Non-Interest Account. The Bank agrees that it will endeavour at all times to pay
a competitive interest rate on all Swiss Franc balances in the Interest Account.
As of the date of this Agreement, the Bank has agreed to pay interest at a rate
equal to TOIS (TOM-NEXT INDEXED SWAP) less 35 basis points on all balances in
the Interest Account. The Bank may change the rate based on changes in the TOIS
rate, other market conditions or the Bank’s liquidity needs. The Bank will
notify the Customer of the interest rate applied each Bank business day after
the close of the Bank business day. The Bank will endeavour to provide to the
Customer and Customer’s sponsor advance notice whenever the Bank intends to
change the interest rate on the Interest Account, except where there are
unforeseen changes in conditions or significant changes in the Trust’s balances
in the Interest Account. If the Bank at any times pays an unsatisfactory
interest rate on the Interest Account, the Customer’s sole recourse will be to
withdraw the Swiss Francs balance from the Interest Account, terminate the
Deposit Account Agreement and close the Accounts.”

3. Counterparts. This Amendment 2 may be executed in any number of counterparts,
each of which shall be deemed an original, but all counterparts together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

4. Governing Law. This Amendment 2 and any non-contractual obligations arising
out of or in connection with it will be governed by and construed in accordance
with English law. The courts of England and Wales shall have non-exclusive
jurisdiction to hear and decide any suit, action or proceedings, and to settle
any disputes which may arise out of or in connection with this Amendment 2.

5. Other. In the event of any conflict between the terms of this Amendment 2 and
the terms of the Agreement or Amendment 1, the terms of this Amendment 2 shall
control. All other terms and conditions of the Agreement and Amendment 1 shall
remain in full force and effect.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed and delivered this Amendment 2
as of the date hereof.

 

    JP MORGAN CHASE BANK, N.A., London Branch     By:  /s/ Mei Po Wong    
Name:  Mei Po Wong     Title:  Vice President     CURRENCYSHARES SWISS FRANC
TRUST, by the Bank of New York, in its capacity as Trustee of the CurrencyShares
Swiss Franc Trust and not in its individual capacity     By:  /s/ Andrew Pfeifer
    Name:  Andrew Pfeifer     Title:  Vice President

 

3